  Case 2:20-cv-02291-DOC-KES Document 54 Filed 04/06/20 Page 1 of 12 Page ID #:676




 1 MICHAEL FEUER, City Attorney
   KATHLEEN A. KENEALY, Chief Assistant City Attorney (SBN 212289)
 2
   SCOTT MARCUS, Senior Assistant City Attorney (SBN 184980)
 3 GABRIEL DERMER, Assistant City Attorney (SBN 229424)
   ARLENE N. HOANG, Deputy City Attorney (SBN 193395)
 4
   JESSICA MARIANI, Deputy City Attorney (SBN 280748)
 5 200 N. Main Street, City Hall East, Room 675
   Los Angeles, CA 90012
 6
   Telephone (213) 978-6952
 7 Facsimile (213) 978-7011
   scott.marcus@lacity.org
 8
 9 Attorneys for Defendant CITY OF LOS ANGELES
10
11                          UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
12
13
   LA ALLIANCE FOR HUMAN RIGHTS, et al., Case No.: 2:20-cv-02291-DOC-KES
14                                          Assigned to Judge David O. Carter

15                Plaintiffs,
                                            CITY OF LOS ANGELES
          vs.                               STATUS REPORT FOR
16
                                            APRIL 7, 2020 HEARING
17
   CITY OF LOS ANGELES, a municipal entity; Status Conference
18 COUNTY OF LOS ANGELES, a municipal       Date: April 7, 2020
   entity; and DOES 1 through 10 inclusive, Time: 2:00 p.m.
19
                                            Location: 501 S. Spring St.
20                Defendants.
21
22         Defendant City of Los Angeles (“City”), along with the County of Los Angeles
23 (“County”) and the Los Angeles Homeless Services Authority (“LAHSA”), continues to
24 take important steps to prevent the spread of, and mitigate the effects of, the COVID-19
25 outbreak on persons experiencing homelessness. As this crisis evolves, the City
26 continues to evaluate its responses, adapt as necessary, and incorporate guidance and aid
27 from federal and state partners, in order to serve as many homeless residents as possible.
28
                                              1
                  CITY OF LOS ANGELES STATUS REPORT FOR APRIL 7, 2020 HEARING
  Case 2:20-cv-02291-DOC-KES Document 54 Filed 04/06/20 Page 2 of 12 Page ID #:677




 1         The City respectfully submits the following status report, first addressing the
 2 specific issue raised by the Court in its Minute Order issued April 4, 2020 [Dkt. 51], and
 3 then providing an update on City actions to address this crisis more broadly.
 4 I.      EVENTS OF APRIL 4, 2020
 5         As stated in the City’s Status Report for April 1, 2020, the City began deploying
 6 (through one of its vendors, United Site Services) 50 additional portable toilets and 60
 7 additional hand washing stations in the Skid Row community on Thursday, April 2, 2020.
 8 [Dkt. 50.] The City expects the deployment of these facilities to be completed by today,
 9 Monday, April 6, 2020. These facilities are in addition to the 360 hand-washing stations
10 and 120 portable toilets (with sinks) the City began deploying (through various vendors)
11 weeks ago. [Dkt. 43, p. 3.]
12         The City is aware of the incident on Friday, April 3, 2020, when the Court
13 encountered an employee of a different City vendor, Andy Gump, removing a hand
14 washing station from the Skid Row area. However, the Court may not be aware of what
15 preceded that vendor’s actions.
16         Earlier in the morning of Friday, April 3, a service worker from Andy Gump
17 suffered a puncture wound from a hypodermic needle while servicing a hand washing
18 station located at 2330 Beverly Boulevard, which is outside of the Homeless Healthcare
19 Housing and Outpatient Treatment Facility, a non-profit provider of homeless services,
20 including, among other things, a syringe exchange. The syringe punctured the industrial
21 hose used to pump the waste water out of the hand washing station during the extraction
22 process. When the employee grabbed the hose to put it back on the truck, the needle
23 pierced through his protective rubber gloves, the latex gloves he was wearing underneath,
24 and through his skin all the way down to the bone. (Photographs of the syringe piercing
25 through the hose are attached as Exhibit A.) The employee immediately contacted his
26 supervisors and, following the company’s safety protocol, went to the emergency room.
27
28
                                              2
                  CITY OF LOS ANGELES STATUS REPORT FOR APRIL 7, 2020 HEARING
  Case 2:20-cv-02291-DOC-KES Document 54 Filed 04/06/20 Page 3 of 12 Page ID #:678




 1 The employee will be on a regimen of testing and preventative medications, including
 2 anti-HIV drugs, for six months, assuming he was not infected.
 3         Concerned with the safety in their employees in the field, Andy Gump’s President
 4 and Vice President decided to remove the hand washing stations it had deployed for the
 5 City—fifty units in all. These 50 units are spread out across Los Angeles, with only a
 6 handful in the Skid Row area. Andy Gump made this decision on its own, without any
 7 input from the City.
 8         The Andy Gump employee who was encountered by the Court removing a hand
 9 washing unit later on Friday was following the directions of his employer to safeguard
10 the employees of Andy Gump. And, as indicated above, Andy Gump’s hygiene facilities
11 are separate and apart from the 50 additional portable toilets and 60 additional hand
12 washing stations being deployed in the Skid Row community by United Site Services as
13 ordered by this Court. Moreover, the City can report that Andy Gump only picked up
14 five units on Friday, April 3, and it will replace four of those five units back onto the
15 streets by Monday, April 6 (the fifth unit was too damaged to be returned into service, as
16 the employee explained to the Court). The City is working with Andy Gump to keep
17 these life-saving hygiene facilities available to persons experiencing homelessness while
18 at the same time addressing the company’s legitimate concerns about the safety of its
19 employees who deploy and service this equipment.
20 II.     ADDITIONAL CITY ACTIONS
21         A.     Hygiene
22         In addition to the portable toilets and hand washing stations being deployed in Skid
23 Row, the City has obtained over 5,000 reusable and washable cloth masks for distribution
24 to persons experiencing homelessness in Skid Row through City-funded programs such
25 as the ReFresh Spot, the Pit Stop hygiene stations, the Skid Row Clean Team, and
26 through community partners such as Union Rescue Mission. The City expects to obtain
27 more cloth masks as manufacturing ramps up.
28
                                              3
                  CITY OF LOS ANGELES STATUS REPORT FOR APRIL 7, 2020 HEARING
  Case 2:20-cv-02291-DOC-KES Document 54 Filed 04/06/20 Page 4 of 12 Page ID #:679




 1         Outside of Skid Row, the City is keeping all of its public bathrooms at Recreation
 2 and Parks (“RAP”) facilities open during regular operating hours. Certain RAP bathroom
 3 facilities in the Venice Beach area, where there is a significant concentration of persons
 4 experiencing homelessness, remain open beyond regular operating hours: the Horizon
 5 Avenue Bathrooms (aka Westminster Bathrooms) remain open 24 hours; the 7 portable
 6 bathrooms with hand washing stations located on Rose Avenue remain open 24 hours;
 7 and the restrooms at Washington Boulevard by the Pier, at the North Venice Parking Lot,
 8 at 17th & 1700, and at Brooks Avenue remain open from 6:15 am to 10:30 pm. In
 9 addition, the City Council will consider an ordinance at its meeting scheduled for
10 Tuesday, April 7, that would change the operating hours for the restroom building at
11 Echo Park Lake to remain open 24 hours.
12         Moreover, the Mayor’s Office has negotiated a 3-month agreement with the Metro
13 LA YMCA to open nine YMCA community centers to provide access to hygiene services
14 for people experiencing homelessness. The community centers will be used to allow
15 people experiencing homelessness to shower, rest, and connect to services; each site has
16 showers, sinks for hand washing, bathrooms, and 3 sites have laundry services. The
17 YMCA will provide the staffing for these services. The 9 sites are:
18            1. Anderson Munger Family YMCA
19            2. Collins & Katz Family YMCA
20            3. Hollywood Wilshire YMCA
21            4. Stuart M. Ketchum-Downtown YMCA
22            5. Mid-Valley Family YMCA
23            6. North Valley YMCA
24            7. Weingart YMCA Wellness & Aquatic Center
25            8. Westchester Family YMCA
26            9. West Valley Family YMCA
27
28
                                              4
                  CITY OF LOS ANGELES STATUS REPORT FOR APRIL 7, 2020 HEARING
  Case 2:20-cv-02291-DOC-KES Document 54 Filed 04/06/20 Page 5 of 12 Page ID #:680




 1             B.     Emergency Shelters
 2             On March 18, 2020, the City activated the Mass Shelter Expansion Program
 3 (MSEP) to bring persons experiencing homelessness indoors to lessen the spread and
 4 impact of COVID-19. The MSEP sets up and operates emergency shelters at RAP
 5 recreation centers under the guidance of the Los Angeles County’s Department of Public
 6 Health (DPH). Services on site are provided through partnerships between and among
 7 the City, County, and LAHSA. Every MSEP shelter is staffed with healthcare providers
 8 (contracted by the City through a private company) who are responsible for screening all
 9 persons coming into the shelter for COVID-19 symptoms and triaging those who present
10 symptoms that require a higher level of care. Additionally, the healthcare providers
11 educate and assist persons in the shelters with avoiding COVID-19 contraction by social
12 distancing, frequent hand washing, sneezing or coughing into the crook of the elbow, and
13 being “safer at home” inside the MSEP facility. Once admitted, persons at these shelters
14 have access to shower and bathroom facilities, meals, and support services provided by
15 LAHSA. The City is also working with UCLA, UCLA Health, and the David Geffen
16 School of Medicine at UCLA to provide doctors who will visit each of the MSEP sites
17 twice a week to ensure more robust primary health care services to residents of the
18 shelters.
19             The first tier of the City’s MSEP response included 13 emergency shelters: 8
20 opened on March 20, and the additional 5 opened on March 27, 2020. This first tier of
21 emergency shelters created 563 1 new shelter beds, each placed six feet apart.
22
23
24   1
         The City originally reported that the 13 first tier emergency shelters would provide 745 shelter beds.
25 See Status Report filed March 23, 2020 [Dkt. 43] at p. 2. At the time the City filed the March 23 Status
     Report, only 8 of the 13 shelters had opened, and the 745 number was based on the City’s best
26 projections about how many beds the remaining 5 shelters would accommodate. As the shelters were
27 set up under guidance from DPH and the beds were spaced at least six feet apart, the actual number of
     beds fell below the projections.
28
                                                   5
                       CITY OF LOS ANGELES STATUS REPORT FOR APRIL 7, 2020 HEARING
  Case 2:20-cv-02291-DOC-KES Document 54 Filed 04/06/20 Page 6 of 12 Page ID #:681




 1          The City is now setting up the second tier of emergency shelters, which includes
 2 13 additional emergency shelters, providing another 552 shelter beds, again, all spaced
 3 six feet apart. Three of the 13 opened on Friday, April 3, and four more should be
 4 operational by this Friday, April 10. The remaining six will open as soon as the
 5 necessary and appropriate staffing can be identified and deployed. 2 The City has
 6 obtained mobile shower units to be able to support the expanding list of emergency
 7 shelters with hot shower capabilities for those rec centers that lack existing shower
 8 facilities.
 9          In addition, the City has procured 535 emergency trailers from the State of
10 California. The City has begun placing many of these trailers in parking lots and other
11 spaces near the recreation center emergency shelters to provide additional beds that can
12 be used for those individuals who need isolation and/or quarantine under DPH guidance.
13 The first two sets of trailers have already been staged at two RAP locations: 26 trailers at
14 one park in the San Fernando Valley and 42 trailers at one park in West Los Angeles.
15 The City is moving with alacrity to procure the staffing and services (e.g. propane tank
16 refueling, wastewater removal, etc.) necessary to be able to make those trailers
17 operational for housing.
18          C.      Tents as Shelter
19          On March 17, 2020, the City Council instructed the Bureau of Sanitation to
20 suspend enforcement of provisions of LAMC § 56.11 that require tents to come down
21 during prohibited hours (6:00 a.m. - 9:00 p.m.), provided that the location of the tent does
22 not impede access required by the American with Disabilities Act, or is not within 10 feet
23 of an operational and utilizable entrance, exit, driveway, or loading dock. This
24 instruction was pursuant to a motion by the City Council in response to the current
25
26   2
       The biggest challenge in scaling up the emergency shelters is identifying a qualified workforce to staff
27   these sites at the appropriate levels. The City has begun a tremendous effort to identify thousands of
     Disaster Service Workers (DSWs) across the City’s workforce. Despite these efforts, staffing remains a
28   concern that is being addressed on a daily basis by the City, County, and LAHSA.
                                                6
                    CITY OF LOS ANGELES STATUS REPORT FOR APRIL 7, 2020 HEARING
  Case 2:20-cv-02291-DOC-KES Document 54 Filed 04/06/20 Page 7 of 12 Page ID #:682




 1 COVID 19 outbreak, and will continue during the time period covered by the City’s
 2 emergency declaration.
 3         Moreover, on March 29, 2020, the Los Angeles Police Department (LAPD) issued
 4 Updated Guidance on the Mayor’s Safer At Home Initiative, advising officers that the
 5 intent of the Mayor’s Initiative was not to force people experiencing homelessness who
 6 are sheltering in public spaces to move; rather, in accordance with Center for Disease
 7 Control and Prevention and DPH guidelines, persons experiencing homelessness who
 8 cannot go indoors should be allowed to shelter in place in their tents, as the tent itself
 9 provides protection from the spread of COVID-19. The guidance further instructed
10 LAPD officers to inform and educate persons experiencing homelessness as to why the
11 current restrictions exist and why it is important to the community’s health not to
12 congregate. If after such a conversation, however, the individual does not wish to move
13 indoors, officers will not issue a citation or make a physical arrest for the violation,
14 because as stated above, it is safer for that person and for the community to allow that
15 person to remain in their tent or encampment.
16         If officers encounter an individual experiencing homelessness who appears to have
17 symptoms associated with COVID-19, including reports of fever, cough, or difficulty
18 breathing, officers are directed to call the Los Angeles County COVID-19 Hotline
19 regarding individuals experiencing homelessness to report the individual and his/her
20 symptoms and request that the individual be moved to an isolation or quarantine bed
21 supported by the County.
22         In addition, the City is engaged with Skid Row service providers and community
23 advocates in efforts to educate persons experiencing homelessness in the Skid Row area
24 to practice social distancing and space their tents 12 feet apart from each other, as well as
25 to encourage those service providers and volunteer groups to practice social distancing in
26 their programs that service Skid Row residents.
27
28
                                              7
                  CITY OF LOS ANGELES STATUS REPORT FOR APRIL 7, 2020 HEARING
  Case 2:20-cv-02291-DOC-KES Document 54 Filed 04/06/20 Page 8 of 12 Page ID #:683




 1         D.    Testing
 2         Skid Row currently has four health clinics with COVID-19 testing capabilities
 3 operated by three service providers. The City is actively engaging with private sector
 4 healthcare providers to expand testing to four more sites in the Skid Row area, to the first
 5 13 recreational center emergency shelters, and to eight Federally Qualified Health
 6 Centers across the City and County. With this increased testing capability, the City hopes
 7 to able to test up to 1,000 homeless individuals every day, with a 48-hour turnaround on
 8 results.
 9         E.    Convention Center
10         The Los Angeles Convention Center is being set up to house a Medical Relief
11 Center (MRC) that will provide capacity for patients discharged from acute care hospitals
12 in the greater Los Angeles metropolitan area. This will include, but is not exclusive to,
13 unsheltered Angelenos. The City’s MRC will provide general, low‐level recovery and
14 recuperative care for mildly ill patients who are discharged from acute care hospitals or
15 emergency departments. This may include patients who no longer require acute level
16 care in a licensed hospital, but may typically be kept for an additional day of observation,
17 as well as patients who are difficult to place including individuals who are homeless,
18 marginally housed, or who are housed but are unable to return home during their period
19 of isolation/quarantine for a variety of reasons or wound care needs. The MRC site is
20 intended to reduce unnecessary burden on hospitals by accepting patients that do not
21 require acute inpatient hospital care but are unable to safely manage themselves at home
22 or who may be a person experiencing homelessness and are difficult to find appropriate
23 placement in other community settings.
24         F.    Modular Housing
25         The City is exploring the benefits of modular housing and/or mobile housing to
26 provide shelter to its homeless population for secure quarantine and/or isolation space.
27 Should the City opt to purchase modular shelters, these units can be repurposed as
28
                                              8
                  CITY OF LOS ANGELES STATUS REPORT FOR APRIL 7, 2020 HEARING
 Case 2:20-cv-02291-DOC-KES Document 54 Filed 04/06/20 Page 9 of 12 Page ID #:684




 1 interim or permanent housing solutions after the health crisis has passed. The City
 2 considers the cost to purchase these units as a long-term investment in housing. Multiple
 3 modular manufacturers have reached out to the City offering resources. Currently the
 4 City is exploring three separate modular housing suppliers that could quickly deploy units
 5 to house people in the next few weeks. These three offer the most feasible and scalable
 6 options for hundreds of units. The modular units that can most quickly be deployed are
 7 dorm-like container shelters that may or may not have en suite bathrooms. This type of
 8 shelter would most likely be repurposed as interim housing while the City continues to
 9 support developers building permanent supportive housing.
10
     Dated: April 6, 2020           MICHAEL N. FEUER, City Attorney
11
12
                                    By: /s/ Scott Marcus
13                                  SCOTT MARCUS, Senior Assistant City Attorney
                                    Attorneys for Defendant City of Los Angeles
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             9
                 CITY OF LOS ANGELES STATUS REPORT FOR APRIL 7, 2020 HEARING
 Case 2:20-cv-02291-DOC-KES Document 54 Filed 04/06/20 Page 10 of 12 Page ID #:685




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
                        EXHIBIT A
17
18
19
20
21
22
23
24
25
26
27
28
                                          10
               CITY OF LOS ANGELES STATUS REPORT FOR APRIL 7, 2020 HEARING
Case 2:20-cv-02291-DOC-KES Document 54 Filed 04/06/20 Page 11 of 12 Page ID #:686
Case 2:20-cv-02291-DOC-KES Document 54 Filed 04/06/20 Page 12 of 12 Page ID #:687
